

117 HR 2667 IH: Broadband Equipment Rental Reform Act
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2667IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Van Drew introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to prohibit providers of broadband internet access service from charging consumers above certain amounts for certain equipment.1.Short titleThis Act may be cited as the Broadband Equipment Rental Reform Act. 2.Prohibition on charging consumers above certain amounts for certain rented equipmentSection 642 of the Communications Act of 1934 (47 U.S.C. 562) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following: (d)Prohibition on charging consumers above certain amounts for certain equipmentA provider of fixed broadband internet access service that enters into a contract with a consumer after the date of the enactment of this paragraph for the provision of such service may not charge the consumer for renting, leasing, or otherwise providing to the consumer equipment (such as a router or modem) employed on the premises of the consumer for the provision of such service, if the consumer has paid to the provider through monthly rental fees the price offered to the consumer by the provider (at the time the contract was entered into) for purchasing the equipment from the provider. . 